Citation Nr: 0911055	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of zero percent 
for an acquired psychiatric disability secondary to service-
connected tinnitus and hearing loss.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 
1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2006 
Board decision that granted service connection for an 
acquired psychiatric disorder secondary to service-connected 
hearing loss and tinnitus.  In a rating decision dated in 
September 2006, the VA Regional Office (RO) in St. Louis, 
Missouri assigned a zero percent disability rating effective 
from June 21, 1994.  The Veteran appeals for a higher initial 
disability evaluation.  Therefore, analysis of this issue 
requires consideration of the rating to be assigned effective 
from the date of award of service connection. See Fenderson 
v. West, 12 Vet. App. 119 (1999).


REMAND

As noted previously, service connection for an acquired 
psychiatric disability secondary to service-connected 
tinnitus and hearing loss was granted.  A  zero percent 
disability rating was assigned under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive 
disorder) (2008).  The zero percent evaluation was made 
effective from June 21, 1994.  The appellant disagreed with 
the initial rating assigned and seeks a higher rating.  
Therefore VA must evaluate the severity of the disability 
from June 21, 1994.  Review of the record does not reflect 
that this was accomplished.

VA amended the evaluation criteria for mental disorders 
effective November 7, 1996. See 61 Fed. Reg. 52,700-01 (Oct. 
8, 1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the Veteran is entitled to 
resolution of his claim under the criteria which is most 
advantageous to him. See Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

As shown by the statement of the case dated in May 2007, the 
RO has only evaluated the service-connected psychiatric 
disability under the psychiatric rating criteria effective 
from November 7, 1996.  It has not evaluated the service-
connected disorder using the older criteria.  The Board 
cannot proceed to exercise its proper appellate 
responsibilities until the RO has adjudicated the claim in 
light of all applicable criteria.

Therefore, to ensure that VA has met its duty to assist the 
Veteran by ensuring full compliance with due process 
requirements, the claim will be remanded for further 
development and re-adjudication.


1.  Review the claims file and 
ensure that all notification 
requirements and development 
procedures required by the 
Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008), and the 
Court's holdings and the relevant 
criteria in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002) and Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are 
sufficiently met and complied with 
as to the issue on appeal.

2.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue under the older version of 
the applicable criteria for 
psychiatric disability.  If the 
benefit is not granted, the 
veteran should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


